Honorable Robert S..Calvert
Comptroller of Public Accounts
Capitol Station
Austin, Texas                    Opinion NO. WW-461.
                                 Re:   Are state soil conservation
                                       districts, defined in Art-
                                       icle 165a-4, Vernon's Civil
                                       Statutes, ~subject to com-
                                       pliance with the provisions :
                                       of the State Property Ati&
                                       countability Act, House Bill
                                       753, Acts of the 52nd Legls-
Dear'Mr. Calvert:                      lature, Regular Session, 1951?
          You have requested this office to furnish you an
opinion concerning the following questions:
             "1. Are State Soil Conservation Districts
     defined In Art. 165a-4, R.C.S., subt)ectto compli-
     ance with the provisions of the State Property
     Accountability Act, Ii.B. 753, Acts of the 52nd
     Legislature?
             "2. In the event question No. 1, is
     answered in the affirmative, then under Section 5,
     Sub-Section (a) of Ii.B. 753, would the State Soil
     Conservation Board act'as Property Manager for the
     various.Conservatlon Districts?,"
          Section 3(l) of Article 165a-4, Vernon's Civil
Statutes, provides:
             "(1) lDistrlctt or tSoil.Conservation Dis-
     trict' means a governmental 'subdivisionof this
     State, and a public body corporate and politic,
     organized in accordance with the provisions of.this
     Act, for the purposes, with the powers, and subject
     to the restrictions hereinafter set forth."
Honorable Robert S. Calvert, Page 2 (w-461).


          Section 2 of House Bill 753, Acts of the 52nd.Legis-
lature, Regular Session, 1951, which Is codified as Article
6252-6, Vernon's Civil Statutes, provides In part:
             "(a) 'Agency' shall include any State
     department, agency, board or other instrumentality,
     whether It is financed In whole or part by funds
     appropriated by the Legislature or not;,~butshall
     not include local political subdivisions of the
     State/such as counties, cities, towns, school dls-
     trlcts, flood control districts Irrigation districts,
     and the like." (Emphasis added).
          The remaining portions of House Bill 753 (the State
Property Adcountability Act) require such "agencies" to be
responsible for State property entrusted to them, and gives
the Comptroller and State Auditor certain responsibilities In
the administration of the Act, Including the keeping of cen-
tralized records upon'such property.
          Your question No. 1 apparently Nnges upon a .deter-
mlnatlon of whether a soil conservation district is "a local
political subdivision" within the meaning of the last quoted
Section. The plain wording of this Section, In our,opinlon,
Indicates that the Legislature did not intend for the Act to
apply to local politldal subdivisions of the kind Involved in
your quesslon. "Flood control districts, Irrigation districts,
and the ilk=" would certainly include soil conservation dls-
tricts, anal,therefore, such districts would be.excluded.
          Since our answer to your question No. 1 is in the
negative, then It becomes unnecessary for us to answer ques-
tion No. 2.


                               SUMMARY

             State soil conservation districts, defined
             in Article 165a-4, Vernon's Civil Statutes,
             are not subject to compliance with the pro-
             visions of the State Property Accountability
             Act, House Bill No. 753, Acts of the 52nd
Honorable Robert S. Calvert, Page 3 (w-461).


             Legislature, Regular Session, 1951,
             Chapter 356, page 602 (Article 6252-6,
             Vernon's Civil Statutes).
                                Yours very truly,
                                WILL WILSON
                                'AttorneyGene-l   of Texas




                                     Assistant
RRR:jl:pf
APPROVED:
OPINION COMMITTEE
 Geo.'P. Blackburn, Chairman
 Marvin H. Brown, Jr.
 Jack Goodman
:Wayland C. Rivers, Jr.
 Richard B. Stone
REVIEWED FOR THE ATTORNEY GENERAL

By:   W. V. Geppert.